Citation Nr: 0407936	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-13 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of a fracture of the left tibia with 
degenerative arthritic changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had service from June 1982 to May 1987. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.

In his August 2002 substantive appeal, the veteran requested 
a Board hearing.  A video-conference hearing was scheduled 
for August 2003.  However, the veteran did not appear for it, 
did not explain his failure to appear and has not requested 
rescheduling of the hearing.  Accordingly, the Board will 
proceed with an adjudication of the case. 


FINDING OF FACT

The recent medical evidence shows that the veteran has left 
knee impairment with slight symptoms, including tenderness 
and stiffness.  There is X-ray evidence of left knee 
arthritis with slight limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post-operative residuals of a fracture of the left tibia with 
degenerative arthritic changes are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261, 5262 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5106, 5107 (West 2002).  This statute redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  All relevant facts regarding the issue 
decided below have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to notify or assist.  As discussed below, the 
development conducted by VA in this case fully meets the 
requirements of the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  This was accomplished by means of a March 2002 
letter from the RO (prior to the initial adjudication of the 
claim), as well as the discussion in the June 2002 rating 
decision and July 2002 statement of the case.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  The RO obtained the 
veteran's service medical records and his VA treatment 
records.  There is no indication that any other relevant 
records have been identified that should be requested.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was provided a VA examination in 
connection with this claim in May 2002.  Therefore, VA's duty 
to assist in this regard has been fulfilled.  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual background

Service connection for post-operative residuals of a 
fractured tibial plateau of the left knee was granted by the 
RO in August 1987, at which time a 10 percent evaluation was 
assigned.  The grant was based on service medical records 
which show that the veteran sustained a closed tibial plateau 
facture in April 1982, playing basketball.  He underwent open 
reduction and internal fixation in May 1986.  

In September 2001, the veteran requested re-evaluation of his 
disability and stated that he had been receiving treatment at 
the VA Medical Center (VAMC) in San Francisco, California.  
Records from that facility dated from 1998 to 2001 have been 
obtained for the file.  A September 1998 note shows that the 
veteran complained of intermittent aching and pain with 
stiffness.  Range of motion was from 0 to 130 degrees and the 
ligaments were stable.  A November 2001 entry reflects that 
he complained of chronic pain and stiffness.  The veteran 
said that he was not disabled by pain and could still walk 
long distances.  Examination revealed left knee range of 
motion of 5 to 100 degrees.  There was no effusion, no 
crepitus and Lachman's testing was negative.  X-ray films 
showed an old tibial plateau fracture and lateral compartment 
degenerative joint disease.  An assessment of post-traumatic 
arthrosis was made.   

A VA examination was conducted in May 2002.  The veteran 
reported that he was employed as a truck driver.  He said 
that he was able to perform his duties and had not taken off 
time from work.  However, at the end of a workday he 
experienced discomfort and pain around the left knee, 
sometimes limping after a long day.  He reported that he 
occasionally took anti-inflammatory medication for left knee 
symptoms and noted that he sometimes experienced swelling 
below the knee, but not at the knee.  He also noted symptoms 
of instability, but no instances of true giving way or 
falling.  He denied any locking.  The veteran said that he 
did not do any significant amount of walking, but that he 
could walk several blocks.  He could go up and down stairs, 
but did so one step at a time.  He was able to squat and 
kneel, but it bothered him.  He said that he did not run.  

Examination of the knee revealed range of motion of the left 
knee from 5 to 120 degrees.  The examiner mentioned that 
there were two scars, measuring 5 and 71/2 inches, described as 
well-healed and non-tender.  Sensation was intact throughout 
the lower extremities.  The veteran had normal gait and was 
able to perform a squat to 50 percent.  There was slight 
tenderness over the left medial joint line and the knee was 
stable in all planes.  McMurray, pivot shift and Lachman's 
tests were negative bilaterally.  There was no swelling or 
effusion and no significant crepitus on range of motion.  

The VA examiner diagnosed status post left tibial plateau 
fracture, healed, with early degenerative osteoarthritic 
changes.  The examiner noted that the veteran complained of 
knee pain and had some early degenerative osteoarthritic 
changes.  The examiner opined that this would limit him from 
walking more than about a half to one mile, going up and down 
stairs or doing any significant amount of squatting or 
climbing.  

III.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2003).  However, where an increased 
rating is at issue, as in this case, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the claimant's favor.  38 
C.F.R. § 4.3 (2003).  If there is a question as to which 
evaluation to apply to the disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).

The veteran's left knee disability is currently assigned a 10 
percent evaluation under Diagnostic Code (DC) 5262 used for 
evaluating impairment of the tibia and fibula.  Under that 
code, a 40 percent rating is warranted for nonunion, with 
loose motion, requiring brace.  A 30 percent rating is 
warranted for malunion with marked knee or ankle disability.  
A 20 percent rating is warranted for malunion with moderate 
knee or ankle disability, and a 10 percent rating is 
warranted for malunion with slight knee or ankle disability.

Under DC 5262, an evaluation in excess of 10 percent is not 
warranted.  Essentially, the veteran's knee symptoms consist 
of pain, stiffness, swelling, tenderness and limitation of 
motion.  These symptoms are not shown to have resulted in 
moderate knee disability.  In this regard, the VA examiner 
indicated that the veteran had not taken time off from work 
due to his condition, it did not require regular treatment or 
medication, and that he was able to walk 1/2 to one mile.  

The Board has considered whether a higher evaluation is 
warranted under any other diagnostic code.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, if there is slight recurrent 
subluxation or lateral instability, a 10 percent rating is 
warranted.  If there is moderate recurrent subluxation or 
lateral instability, a 20 percent rating is warranted.  If 
there is severe recurrent subluxation or lateral instability, 
a 30 percent rating is warranted.  The evidence in this case 
revealed that although the veteran complained of a feeling of 
instability, the knee had never actually given way, nor had 
he fallen.  Moreover, the VA examination revealed that the 
knee was stable in all planes and that McMurray, pivot shift 
and Lachman's testing were negative and gait was normal.  

The veteran does not have ankylosis of his knee, so 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2003) is inappropriate.  Nor 
does he have dislocated semilunar cartilage, removal of 
semilunar cartilage, or genu recurvatum; therefore, 
application of Diagnostic Codes 5258, 5259, and 5263 is also 
not in order.

The evidence does reflect that the veteran has left knee 
degenerative arthritis.  Therefore, the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5003 are for application.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.

Knee flexion to 60 degrees warrants a noncompensable rating.  
Knee flexion to 45 degrees warrants a 10 percent rating.  
Knee flexion limited to 30 degrees warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Knee 
extension to 5 degrees is noncompensable.  Knee extension to 
10 degrees warrants a 10 percent rating.  Knee extension to 
15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The May 2002 VA examination showed left knee flexion to 120 
degrees.  VA medical records dated in November 2001 showed 
that flexion was limited to 100 degrees.  Neither record is 
supportive of a rating in excess of 10 percent under 
Diagnostic Code 5260.  The November 2001 VA record and 2002 
examination report also showed extension to 5 degrees which 
is not supportive of a rating in excess of 10 percent under 
Diagnostic Code 5261.

VA's General Counsel held that where the medical evidence 
shows that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).  

As noted above, the veteran's tibia disability is rated 
pursuant to Diagnostic Code 5262, under which the rating 
depends upon the degree of impairment of the knee, including 
any loss of range of motion.  Separate evaluations under 
diagnostic codes 5262 and 5260 and 5261 are not appropriate 
because the rule against pyramiding of benefits mandates that 
"the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. App. 203, 206 
(1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) ("The critical element is that none of the 
symptomatology . . . is duplicative of or overlapping with 
the symptomatology of the other . . . conditions.")  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§  4.40 and 4.45 (regulations pertaining 
to functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree of 
additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of the skin, absence of 
normal callosity or the like.  38 C.F.R. § 4.40 (2003).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2003).

The veteran has demonstrated left knee pain associated with 
motion and prolonged use.  See 38 C.F.R. §§ 4.40, 4.45.  The 
evidence supports a conclusion that the veteran has some 
limitation of function of the knee due to pain, as reported by 
the May 2002 VA examiner.  However, this impairment is 
contemplated by the assignment of a 10 percent disability 
rating for a slight knee disability and does approximate a 
higher schedular rating under any applicable diagnostic code.  
The veteran has reported that he was not disabled by pain and 
could still walk long distances, and the examiner noted that 
he could walk 1/2 to one mile.  He walked with a normal gait on 
examination and was able to stand on his toes and heels 
without difficulty.  Only slight tenderness was noted upon 
examination of the knee and no swelling or effusion was 
present.  Accordingly, any pain affecting function of the knee 
is not shown to a degree beyond that contemplated by the 
current schedular evaluation assigned to this disability, as 
reflected by the medical findings of record which do not meet 
the criteria for the next higher schedular evaluation under 
diagnostic codes 5260, 5261, or 5262.  Diagnostic Code 5257 is 
not predicated upon loss of motion; thus, 38 C.F.R. §§ 4.40 
and 4.45 do not apply when considering that code.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996).

In summary, an evaluation in excess of 10 percent is not 
warranted.  The preponderance of the evidence is against the 
assignment of a higher evaluation, and the benefit-of-the-
doubt rule is not for application.  


Extraschedular consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2003).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2003).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  See July 2002 SOC.  Although the Board has no 
authority to grant an extraschedular rating in the first 
instance, it may consider whether the RO's determination with 
respect to that issue was proper.  See VAOPGCPREC 6-96; Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  The RO 
found that referral for extraschedular consideration was not 
warranted in this case, and the Board agrees.

The schedular evaluations in this case are not inadequate.  
Higher schedular ratings are provided for the veteran's 
service-connected left knee disorder under the appropriate 
diagnostic codes, but the medical evidence reflects that 
comparable manifestations are not present in this case.  
Neither marked interference with employment nor frequent 
periods of hospitalization due to the service-connected 
disability is shown.  The veteran is employed as a truck 
driver and said that he was able to perform his duties and 
had not taken off time from work.  Thus, the Board finds that 
the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim for 
consideration of an extraschedular rating for a left knee 
disorder.  The disability is appropriately rated under the 
schedular criteria.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of a fracture of the left tibia with 
degenerative arthritic changes is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



